DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–4 and 6–9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2020/0319842 (effectively filed 03 April 2019 as KR 10-2019-0039261) (“Lee”).
Claims 1, 2, 5 and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2017/0280216 (published 28 September 2017) (“Lee II”).
Claim 1 is drawn to “a display device.” The following table illustrates the correspondence between the claimed display device and the Lee reference.
Claim 1
The Lee Reference
“1. A display device, comprising:
The Lee reference describes a display apparatus 10, such as an LED, FED, OLED or LCD display. Lee at Abs., ¶¶ 2–4, 58–61, 67, 68, FIG.1A.
“a display panel;
Device 10 includes a display panel 100. Id.
“a vibration plate attached to a side of the display panel; and
Lee describes embodying device 10 with an encapsulation substrate 102 attached to the rear of panel 100. Id. at ¶ 115, FIG.6. Lee also describes adding a heat dissipation member 600 on the rear of panel 100. Id. at ¶ 136, FIG.8. Either substrate 102 or heat dissipation member 600 correspond to the claimed vibration plate since they are connected to the rear of panel 100 and pass vibrations generated by a sound generating device 1600 to panel 100. Id. at ¶¶ 67, 120, 127, 189, FIGs.8, 13.
“an actuator structural layer disposed on the vibration plate.”
Lee describes a layer containing a sound generating device 1600 connected to panel 100 either directly or via vibration plates, including encapsulation substrate 102 and heat dissipation member 600. Sound generating device 1600 may be an electromagnetic device or a piezoelectric device. Id.

Table 1
For the foregoing reasons, the Lee reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the actuator structural layer comprises: a soundproof layer disposed on a surface of the vibration plate far away from the display panel,
“wherein the soundproof layer comprises a plurality of soundproof strips disposed in an enclosure arrangement, so that at least a soundproof cell is disposed among the soundproof strips; and
“at least a vibrator correspondingly disposed in the soundproof cell of the soundproof layer.”
Lee’s actuator structural layer on the rear of panel 100, encapsulation substrate 1600 and heat dissipation member 600 includes soundproof strips, such as partitions, or baffles, 700. Lee at ¶¶ 120, 213–249, FIGs.15A–15I. Lee describes arranging partitions 700 to form soundproof cells, or regions that isolate vibrations in one region from affecting other regions. Id. Sound generating devices 1600 are located in the cells/regions. Id. For the foregoing reasons, the Lee reference anticipates all limitations of the claim.
Claim 6 depends on claim 2 and further requires the following:
“wherein the soundproof strips are rectangular, wave-like, zigzag, or arc in shape.”
Lee describes forming partitions in rectangular, wave-like, zigzag and arc shapes. Lee at FIGs.15A–15I. For the foregoing reasons, the Lee reference anticipates all limitations of the claim.
Claim 7 depends on claim 2 and further requires the following:
“wherein the soundproof cell has three sides each configured with one of the soundproof strips, so that the soundproof cell enclosed by the soundproof strips has a U shape.”
Lee describes forming regions, or soundproof cells, with three partitions 700 formed in a U shape. Lee at FIGs.15B, 15D, 15E, 15H. For the foregoing reasons, the Lee reference anticipates all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the vibrator comprises at least an electrode layer and at least a piezoelectric layer,
“wherein the electrode layer and the piezoelectric layer are alternately disposed in an overlapping arrangement.”
Lee describes embodying sound generating device 1600 as a piezoelectric device having two electrode layers 21, 23 sandwiching a piezoelectric layer 24a. Lee at ¶¶ 177–194, FIG.13. For the foregoing reasons, the Lee reference anticipates all limitations of the claim.
Claim 4 depends on claim 3 and further requires the following:
“wherein the piezoelectric layer is made of one of lead zirconate titanate, aluminum nitride, polyvinylidene fluoride, and polyvinylidene fluoride-trifluoroethylene copolymer.”
Lee describes implementing piezoelectric layer 24a with various materials, including lead zirconate titanate (PZT), polyvinylidene fluoride, polyvinylidene fluoride-trifluoroethylene. Lee at ¶¶ 184–188. For the foregoing reasons, the Lee reference anticipates all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“further comprising: an adhesive layer disposed between the vibration plate and the display panel.”
Lee describes an adhesive layer between encapsulation substrate 102 and heat dissipation layer 600. Lee at ¶¶ 136, FIG.8. For the foregoing reasons, the Lee reference anticipates all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein the display panel is a liquid crystal display panel or an organic electroluminescence display panel.”
Lee’s display panel is described as an LCD and as an OLED. Lee at ¶¶ 4, 5, 58–61. For the foregoing reasons, the Lee reference anticipates all limitations of the claim.
Claim 1 is drawn to “a display device.” The following table illustrates the correspondence between the claimed display device and the Lee II reference.
Claim 1
The Lee II Reference
“1. A display device, comprising:
Lee II describes a display device. Lee II at ¶ 53, FIGs.2A, 2B.
“a display panel;
Lee’s display device includes a display panel 100. Id. at ¶ 53, FIGs.2B, 12B.
“a vibration plate attached to a side of the display panel; and
Lee describes a metal plate 800 connected to the rear of panel 100. Id. at ¶ 151, FIG.12B.
“an actuator structural layer disposed on the vibration plate.”
Lee describes an actuator 200 connected to plate 800. Id.

Table 2
For the foregoing reasons, the Lee II reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the actuator structural layer comprises: a soundproof layer disposed on a surface of the vibration plate far away from the display panel,
“wherein the soundproof layer comprises a plurality of soundproof strips disposed in an enclosure arrangement, so that at least a soundproof cell is disposed among the soundproof strips; and
“at least a vibrator correspondingly disposed in the soundproof cell of the soundproof layer.”
Lee II describes a soundproof layer to the rear of metal plate 800. The soundproof layer includes an airgap and strips, or partitions, 600 that together form soundproof cells. Lee II at ¶¶ 150–156, FIGs.12A, 12B. For example, the cells include left, right and center regions that each contain a sound generator 200. Id. For the foregoing reasons, the Lee II reference anticipates all limitations of the claim.
Claim 5 depends on claim 2 and further requires the following:
“wherein the soundproof layer has a height of between 1 millimeter (mm) and 200 mm and a width of between 1 mm and 100 mm, wherein the vibrator has a height less than that of the soundproof layer.”
Lee II describes forming soundproof partitions 600 as being 0.8 to 2.5 mm thick and 8–12 mm wide. Lee II at ¶¶ 126, 171. For the foregoing reasons, the Lee II reference anticipates all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
Claim 10
The Lee II Reference
“further comprising: a main board disposed on a surface of the actuator structural layer far away from the vibration plate;
Cover bottom 300. Lee at ¶ 55, FIGs.2B, 12B.
“a middle frame disposed on edges of both the main board and the display device,
Middle cabinet 500. Id. at ¶ 114, FIGs.2B, 12B.
“wherein a gap is disposed among the middle frame and the actuator structural layer and the vibration plate; and
Air gap 700. Id. at ¶ 56, FIGs.2B, 12B.
“a buffer layer disposed between the middle frame and the display panel.”
Baffle part 400. Id. at ¶ 58, FIGs.2B, 12B.

Table 3
For the foregoing reasons, the Lee II reference anticipates all limitations of the claim.
Summary
Claims 1–10 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

12/15/2022